Mr. Justice Smedley,
dissenting.
I cannot agree with the opinion of the majority.' In my opinion the statute involved herein was correctly construed by the Court of Civil Appeals and its judgment should be affirmed. The construction given similar statutes by the Michigan Court and the Minnesota Court, which the opinion of the majority follows, is narrow and technical and is unfair in its application, while the construction given our statute by the Court of Civil Appeals is reasonable and is fair and just in its application.
Opinion delivered February 2, 1949.
Rehearing overruled March 9, 1949.